Exhibit 10.2

Execution Version

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 11th
day of March, 2020, by and between Party City Holdings Inc., a Delaware
corporation (the “Company”), Party City Holdco Inc., a Delaware corporation
(“Holdco”), and James M. Harrison (the “Executive”) and effective as of the date
hereof.

WHEREAS, the Executive has served each of the Company and Holdco as Chief
Executive Officer pursuant to an Employment Agreement, which was amended and
restated effective as of January 1, 2015, amended on May 8, 2017 and again on
May 8, 2018 (as amended, the “Prior Employment Agreement”); and

WHEREAS, the Company, Holdco and the Executive desire to set forth in this new
Agreement the terms and conditions under which the Executive will be employed as
the Vice Chairman of each of the Company and Holdco effective as of April 1,
2020 (the “Effective Date”);

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. The Company and Holdco shall continue to employ the
Executive, and the Executive agrees to, and shall, serve the Company and Holdco,
on the terms and conditions set forth in this Agreement, for the period
beginning on the Effective Date and ending on December 31, 2021 unless sooner
terminated as set forth hereinafter (the “Initial Employment Period”). At the
conclusion of the Initial Employment Period or any Renewal Period (as defined
below), such period may be extended for an additional one-year period (any such
one-year extension, a “Renewal Period”) upon mutual written agreement of the
Executive and Holdco. The “Employment Period” shall mean the period that
includes the Initial Employment Period and any such mutually agreed upon Renewal
Period (if applicable).

2. Position, Duties and Work Location.

(a) During the Employment Period, the Executive shall serve as Vice Chairman of
the Company and of Holdco. In such role, the Executive will provide strategic
advisory services to Holdco, which services are expected to include identifying
and evaluating corporate development opportunities available to Holdco and the
Company, conducting reviews of acquisition targets, collaborating with and
assisting with the onboarding process of the Chief Financial Officer of Holdco,
providing advice regarding the Company’s capital structure, enabling the
development or further of relationships with licensors, customers or other
industry stakeholder and providing counsel and coaching on various initiatives
within the consumer products business. The Executive will report to the Board of
Directors of Holdco (the “Board”) and will also perform such duties and
responsibilities as are assigned to him by the Board from time to time that are
reasonably related to the services described above, with it being understood
that such role will not include day-to-day operational responsibilities for
managing or leading the business and will not required to attend Executive
Leadership Team meetings. During the Employment Period, the Executive will be
nominated in 2020 and 2021 to serve as a member of the Board.

 

1



--------------------------------------------------------------------------------

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
attention and time during normal business hours to the business and affairs of
the Company and Holdco and shall use his reasonable best efforts to carry out
the responsibilities assigned to the Executive faithfully and efficiently. It
shall not be considered a violation of the foregoing for the Executive to
(i) serve on civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (iii) serve
on the board of directors of other companies, so long as the Board approves such
appointments (such approval not to be unreasonably withheld), or (iv) manage
personal investments, so long as such activities do not compete with and are not
provided to or for any entity that competes with or intends to compete with
Holdco or any of its subsidiaries and affiliates and do not interfere with the
performance of the Executive’s responsibilities as an employee of the Company or
Holdco in accordance with this Agreement.

(c) During the Employment Period, (i) the Executive’s principal place of
employment will be the Company’s offices in Elmsford, New York, with it being
understood that the Executive will generally be in-office two to three days per
week (or such lesser amount as is determined by the Company) and otherwise will
generally work from his home and (ii) the Executive will be provided with the
support of an administrative assistant and will have access to a Company car and
driver, in each case, subject such reasonable terms as are determined by the
Company or Holdco and, in the case of the Company car and driver, subject to the
reasonable availability of such car and driver in light of other business needs.

3. Compensation.

(a) Base Salary. Effective as of the Effective Date, the Executive shall receive
from the Company an annual base salary (“Annual Base Salary”) of $750,000,
payable in regular intervals in accordance with the Company’s customary payroll
practices in effect during the Employment Period.

(b) 2020 Annual Bonus. In addition to the Annual Base Salary, for the Company’s
2020 fiscal year only, the Executive shall be eligible to receive annual bonus
compensation (the “2020 Bonus”) consistent with the Company’s bonus plan for key
executives as in effect from time to time (the “Bonus Plan”) and the terms set
forth herein. The 2020 Bonus, if any, shall be paid in 2021 at the time annual
bonuses are paid to other senior executives of the Company. For the 2020 fiscal
year, the target amount of the Annual Bonus shall be $277,169.35 and the maximum
amount of the Annual Bonus shall be $554,338.70, with the actual amount of the
Annual Bonus, if any, to be determined by the Board or the Compensation
Committee of the Board (the “Committee”) in accordance with the Bonus Plan.

(c) Other Benefits. During the Employment Period: (i) the Executive shall be
eligible to participate in all savings and retirement plans, practices, policies
and programs of the Company, and shall be entitled to paid vacation, to the same
extent and on the same terms and conditions as senior executives; (ii) the
Company shall pay on the Executive’s behalf, disability insurance premiums up to
$2,000.00 per month pursuant to which policy the Executive shall be entitled to
designate the beneficiary; and (iii) the Executive and/or the Executive’s
family, as the case may be, shall be eligible for participation in, and shall
receive all benefits under, all other

 

-2-



--------------------------------------------------------------------------------

welfare benefit plans, practices, policies and programs provided by the Company
(including, to the extent provided, without limitation, medical, prescription,
dental, disability, employee life insurance, group life insurance, accidental
death and travel accident insurance plans and programs) to the same extent and
on the same terms and conditions as senior executives, subject, in each case, to
the terms of the applicable welfare benefit plan; provided, however, that
nothing in this Agreement shall impose on the Company any obligation to offer to
the Executive participation in any stock, stock option, restricted stock, bonus
or other incentive award, plan, practice, policy or program, except as expressly
provided in Section 3(e)(i) below. The term “senior executives” means executives
of the Company and Holdco at a level of Senior Vice President and above.

(d) Expenses. During the Employment Period, the Executive shall be entitled to
receive reimbursement for all reasonable travel and other expenses incurred by
the Executive in carrying out the Executive’s duties under this Agreement;
provided that the Executive complies with the policies, practices and procedures
of the Company for submission of expense reports, receipts, or similar
documentation of such expenses.

(e) Stock Awards.

(i) On the Effective Date, the Executive shall receive a grant of 200,000 stock
options with a per share exercise price equal to the greater of (A) $3.00 and
(B) the closing price of a share of Holdco common stock on March 31, 2020 (the
“2020 Option Grant”) under Holdco’s equity incentive plan, subject to
Executive’s continued employment through the grant date. The 2020 Option Grant
will be eligible to vest as follows: 50% of the 2020 Option Grant will be
eligible to vest on December 31, 2020 and the remaining 50% will be eligible to
vest on December 31, 2021, subject, in each case, to the Executive’s continued
employment with Holdco and the Company through the applicable vesting date and
subject to such other terms as are set forth in an award agreement evidencing
such grant. For the avoidance of doubt, the Executive will not be entitled to
any other equity or equity-based awards following the Effective Date.

(ii) Notwithstanding anything to the contrary herein or in any other award
agreement:

(A) any vested stock options of Holdco that are held by the Executive as of the
Effective Date (or that otherwise become vested pursuant to their terms after
the Effective Date while the Executive remains employed by the Company and
Holdco) shall, subject to their otherwise applicable terms, remain outstanding
and exercisable until their expiration date (the “Extended Vesting Period”)
(i.e., the date that is ten (10) years following the applicable date of grant)
notwithstanding any termination of the Executive’s employment following the
Effective Date (or, if later, the date on which such stock options vest after
the Effective Date but while the Executive remains employed by the Company and
Holdco); provided that such stock options will be forfeited for no consideration
if the Executive’s employment is terminated by Holdco or the Company for Cause
(or the Board determines in good faith that Cause exists at the time the
Executive’s employment terminates) or the Executive violates the restrictive
covenants that apply to him pursuant to Section 8 or 9 below at any time while
such options remain outstanding; and

 

-3-



--------------------------------------------------------------------------------

(B) (x) any restricted stock units (including performance stock units) of Holdco
that are held by the Executive as of the Effective Date will continue to be
eligible to vest during the Employment Period if the Executive remains employed
by the Company and Holdco on the applicable vesting date and (y) subject to the
Executive’s continued employment with the Company and Holdco through
December 31, 2021, any restricted stock units (including performance stock
units) of Holdco that are scheduled to vest after December 31, 2021, shall,
subject to their otherwise applicable terms, continue to be eligible to vest in
accordance with their terms as if the Executive’s employment with the Company
and Holdco continued from December 31, 2021 through the applicable vesting date.

(iii) As a condition of the Executive’s continued employment with the Company
pursuant to this Agreement, the Executive hereby agrees that all
performance-based options granted pursuant to that certain Nonqualified Stock
Option Award Agreement by and between Holdco and the Executive, dated on or
about April 1, 2013 will be forfeited as of the Effective Date for no
consideration.

4. Termination of Employment. Upon a termination of the Executive’s employment
with the Company and Holdco for any reason, if the Executive is then serving on
the Board or in any other capacity with Holdco or its affiliates, unless
otherwise agreed in writing by Holdco, his service on the Board (and in any
other applicable capacity) will automatically terminate at the time of such
termination of employment. The Executive agrees to take any action requested in
good faith by Holdco in connection with the foregoing to reflect such cessation
of service on the Board (or in any other applicable capacity). In addition:

(a) Death or Permanent Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. The
Company or Holdco shall be entitled to terminate the Executive’s employment
because of the Executive’s Permanent Disability during the Employment Period.
“Permanent Disability” means that the Executive (i) is unable to perform his
duties under this Agreement by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company; or (iii) has been determined to be totally disabled by the Social
Security Administration. A termination of the Executive’s employment by the
Company or Holdco for Permanent Disability shall be communicated to the
Executive by written notice and shall be effective on the 30th day after receipt
of such notice by the Executive (the “Disability Effective Date”), unless the
Executive returns to full-time

 

-4-



--------------------------------------------------------------------------------

performance of the Executive’s duties in accordance with the provisions of
Section 2 before such 30th day. In the event of a dispute as to whether the
Executive has suffered a Permanent Disability, the final determination shall be
made by a licensed physician selected by the Board and acceptable to the
Executive in the Executive’s reasonable judgment.

(b) Other than Death or Disability. The Company or Holdco may terminate the
Executive’s employment at any time during the Employment Period with or without
Cause upon notice to the Executive.

(c) Good Reason. The Executive may terminate his employment at any time during
the Employment Period for Good Reason, upon written notice to the Company
setting forth in reasonable detail the nature of such Good Reason, as set forth
below. For purposes of this Agreement, “Good Reason” is defined as any one or
more of the following: any attempt to relocate the Executive to a work location
that is more than 100 miles from the Company’s offices in Elmsford, New York;
any material diminution in the nature or scope of the Executive’s
responsibilities or duties as defined under this Agreement (provided that a
change in reporting relationships resulting from the direct or indirect control
of the Company or Holdco (or a successor corporation) by another corporation or
other person(s) shall not be deemed to constitute “Good Reason”); any material
breach by the Company or any affiliate of the Company of any provision of this
Agreement or any other written agreement with the Executive, which breach is not
cured within twenty (20) days following written notice by the Executive to the
Company; or any material failure of the Company to provide the Executive with at
least the Annual Base Salary and/or any other compensation or benefits in
accordance with the terms of Section 3 hereof, other than an inadvertent failure
which is cured within ten (10) business days following written notice from the
Executive specifying in reasonable detail the nature of such failure.
Notwithstanding the foregoing, the appointment of an interim Vice Chairman
during any period of the Executive’s disability (which may potentially result in
a Permanent Disability) will not be considered “Good Reason” (so long as the
Executive continues to be compensated pursuant to the terms of this Agreement),
until the occurrence of a Permanent Disability as defined in Section 4(a).

(d) Change in Control. If there occurs a “Change in Control” (as hereinafter
defined) during the Employment Period, and the Executive is not offered
employment on substantially similar terms by Holdco or one of its continuing
affiliates immediately thereafter, then, for all purposes of this Agreement, the
Executive’s employment shall be deemed to have been terminated by the Company
effective as of the date of such Change in Control; provided, however, that
neither the Company nor Holdco shall have any obligation to the Executive under
this Section 4 if the Executive is hired or offered employment on substantially
similar terms by the purchaser of the stock or assets of Holdco or the Company,
if the Executive’s employment hereunder is continued by Holdco or one of its
continuing affiliates, or if the Executive does not actually terminate
employment. As used herein, a “Change in Control” shall be deemed to have
occurred upon the occurrence of any of the following events:

(i) a change in the ownership of Holdco within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) as in effect on the date hereof;

 

-5-



--------------------------------------------------------------------------------

(ii) a change in the effective control of Holdco within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vi)(2) as in effect on the date hereof; or

(iii) a change in the ownership of all or substantially all of Holdco’s assets.

(e) Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Date or the date on which the
termination of the Executive’s employment by the Company and Holdco, or by the
Executive, is effective, as the case may be, including by reason of the
expiration of the Employment Period.

5. Obligations of the Company Upon Termination.

(a) By the Company Upon the Executive’s Death or Permanent Disability. If the
Executive dies during the Employment Period or the Company or Holdco terminates
the Executive’s employment due to the Executive’s Permanent Disability, the
Company shall pay the Executive or his legal representative the Executive’s
accrued but unpaid cash compensation (the “Accrued Obligations”), which shall
equal the sum of (1) any portion of the Executive’s Annual Base Salary through
the Date of Termination that has not yet been paid; (2) any 2020 Bonus that the
Executive has earned pursuant to Section 3(b), if not previously paid; and
(3) any accrued but unpaid vacation pay.

The Accrued Obligations shall be paid in cash within thirty (30) days of the
Date of Termination, except for the 2020 Bonus which, if not previously paid,
shall be paid in accordance with Section 3(b).

(b) By the Company for Cause. If the Executive’s employment is terminated by the
Company or Holdco for “Cause” (as hereinafter defined), then the Executive shall
be entitled to only the payment of the Accrued Obligations, which shall be paid
to the Executive in cash in a lump sum within thirty (30) days of the Date of
Termination (except for the 2020 Bonus which, if not previously paid, shall be
paid in accordance with Section 3(b)) and neither the Company nor Holdco shall
have any further obligation under this Agreement. For purposes of this
Agreement, “Cause” shall mean (1) conviction of the Executive by a court of
competent jurisdiction of a felony (excluding felonies under the Vehicle and
Traffic Code of the State of New York or any similar law of another state within
the United States of America); (2) any act of intentional fraud in connection
with his duties under this Agreement; (3) any act of gross negligence or willful
misconduct with respect to the Executive’s duties under this Agreement; and
(4) any act of willful disobedience in violation of specific reasonable
directions of the Board consistent with the Executive’s duties.

(c) By the Company for any reason other than Cause or by the Executive for Good
Reason. If the Executive’s employment is terminated during the Employment Period
(i) by the Company or Holdco other than for Cause, death or Permanent Disability
or (ii) by the Executive for Good Reason the Company shall pay to the Executive
(A) the Accrued Obligations, which shall be paid to the Executive in cash in a
lump sum within thirty (30) days of the Date of Termination (except for the 2020
Bonus which, if not previously paid, shall be paid in accordance with
Section 3(b)), (B) the Executive will also be entitled to his then current
Annual Base Salary for the remainder of the Employment Period (i.e., the Initial
Employment

 

-6-



--------------------------------------------------------------------------------

Period for any such termination occurring prior to December 31, 2021 or through
the end of any applicable one-year Renewal Period, if the Agreement has been
renewed by mutual written agreement in accordance with Section 1) paid in
accordance with Section 3(a), (C) the 2020 Option Grant and any other then
unvested stock options held by the Executive will, subject to their otherwise
applicable terms, continue to vest as though the Executive remained employed by
the Company and Holdco through each applicable vesting date (to the extent not
previously vested), and (D) any restricted stock units (including performance
stock units) of Holdco that are held by the Executive, subject to their
otherwise applicable terms, shall remain outstanding and eligible to vest as
though the Executive remained employed by the Company and Holdco through each
applicable vesting date. Notwithstanding anything to the contrary set forth
herein, the Executive shall not be entitled to any payment pursuant to clause
(B), (C) or (D) of this Section 5(c) unless the Executive shall have, at the
written request of the Company or Holdco, executed a release of any and all
legal claims in the form attached hereto as Exhibit A (the “Release”) no later
than forty-five (45) days following the Date of Termination and shall not have
revoked the Release in accordance with its terms.

(d) By the Executive other than for Good Reason. If during the Employment Period
the Executive terminates his employment with the Company and Holdco other than
for Good Reason, (x) the Company shall pay the Accrued Obligations to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination (except for the 2020 Bonus which, if not previously paid, shall be
paid in accordance with Section 3(b)) and neither the Company nor Holdco shall
have any further obligation under this Agreement, and (y) if such termination
occurs prior to December 31, 2021, notwithstanding Section 3(e)(ii)(A) of this
Agreement, the Extended Vesting Period shall not apply with respect to any stock
options granted to or in respect of the Executive and such stock options will be
exercisable only to the extent otherwise permitted by their terms.

(e) Expiration of the Term. Unless otherwise terminated pursuant to any of the
foregoing clauses of this Section 5, the Executive’s employment hereunder will
automatically terminate at the expiration of the Employment Period and the
Company shall pay to the Executive (i) the Accrued Obligations. The Accrued
Obligations shall be paid in a lump sum in cash within thirty (30) days of the
Date of Termination. Notwithstanding anything to the contrary set forth herein,
the Executive shall not be entitled any payment pursuant to clause (ii) of this
Section 5(e) unless the Executive shall have, at the written request of the
Company, executed the Release no later than forty-five (45) days following the
Date of Termination and shall not have revoked the Release in accordance with
its terms. Upon expiration of the Employment Period, no Severance Payment will
be due and no further Restriction Period shall apply.

(g) Continuing Rights under Benefits Programs. Notwithstanding anything to the
contrary set forth herein, upon termination of employment for any reason other
than death, termination by the Company for Cause, or termination by the
Executive without Good Reason, the Executive shall be entitled to receive at the
Executive’s expense, continued coverage under the Company’s health insurance
policy comparable to the family coverage received by the Executive at the Date
of Termination, so long as the Company’s Plan at the Date of Termination and
thereafter permits coverage of former employees.

 

-7-



--------------------------------------------------------------------------------

6. Section 409A. The parties intend for the compensation provided under this
Agreement to comply with, or be exempt from, the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (together with the
regulations thereunder, “Section 409A”). Notwithstanding the foregoing, in no
event shall the Company, Holdco or any of their respective affiliates have any
liability to the Executive or to any other person claiming rights under this
Agreement relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the provisions of
Section 409A.

(a) Definitions. For purposes of this Agreement, all references to “termination
of employment” and similar or correlative phrases shall be construed to require
a “separation from service” (as defined in Section 1.409A-1(h) of the Treasury
regulations after giving effect to the presumptions contained therein), and the
term “specified employee” means an individual determined by Holdco to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(b) Certain Delayed Payments. If any payment or benefit hereunder constituting
“nonqualified deferred compensation” subject to Section 409A would be subject to
subsection (a)(2)(B)(i) of Section 409A (relating to payments made to “specified
employees” of publicly-traded companies upon separation from service), any such
payment or benefit to which the Executive would otherwise be entitled during the
six (6) month period following the Executive’s separation from service will
instead be provided or paid without interest on the first business day following
the expiration of such six (6) month period, or if earlier, the date of the
Executive’s death.

(c) Separate Payments. Each payment made under this Agreement shall be treated
as a separate payment.

(d) Reimbursements. Notwithstanding anything to the contrary in this Agreement,
any reimbursement that constitutes or could constitute nonqualified deferred
compensation subject to Section 409A will be subject to the following additional
requirements: (i) the expenses eligible for reimbursement will have been
incurred during the term of this Agreement, (ii) the amount of expenses eligible
for reimbursement during any calendar year will not affect the expenses eligible
for reimbursement in any other taxable year; (iii) reimbursement will be made
not later than December 31 of the calendar year following the calendar year in
which the expense was incurred; and (iv) the right to reimbursement will not be
subject to liquidation or exchange for any other benefit.

7. Full Settlement. The Company’s obligations to make the payments provided for
in, and otherwise to perform its obligations under, this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether the Executive obtains other employment.

 

-8-



--------------------------------------------------------------------------------

8. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and Holdco all secret or confidential
information, knowledge or data relating to the Company, Holdco or any company
affiliated with the Company or Holdco and their respective businesses that the
Executive obtains during the Executive’s employment by the Company and Holdco
(whether before, during or after the Employment Period) and that is not public
knowledge (other than as a result of the Executive’s violation of this
Section 8) (“Confidential Information”). The Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Executive’s employment with the Company and Holdco, except with the prior
written consent of the Company or as otherwise required by law. For the
avoidance of doubt, (a) nothing contained in the Agreement or any other
agreement containing confidentiality provisions or other restrictive covenants
in favor of any the Company or any of its affiliates or subsidiaries shall be
construed to limit, restrict or in any other way affect the Executive’s
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity and (b) the Executive will not be
held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided that notwithstanding this immunity from liability, the
Executive may be held liable if the Executive unlawfully accesses trade secrets
by unauthorized means.

9. Noncompetition; Nonsolicitation.

(a) Non-Competition. During the Restriction Period (as hereinafter defined), the
Executive shall not directly or indirectly participate in or permit his name
directly or indirectly to be used by or become associated with (including as an
advisor, representative, agent, promoter, independent contractor, provider of
personal services or otherwise) any person, corporation, partnership, firm,
association or other enterprise or entity (a “person”) that is, or intends to
be, engaged in any business which is in competition with any business of the
Company, Holdco or any of their respective subsidiaries or controlled affiliates
in any geographic area in which the Company, Holdco or any of their respective
subsidiaries or controlled affiliates operate, compete or are engaged in such
business or at such time intend so to operate, compete or become engaged in such
business (a “Competitor”); provided, however, that the foregoing will not
prohibit the Executive from participating in or becoming associated with a
person if (i) less than 10% of the consolidated gross revenues of such person,
together with its affiliates, derive from activities or businesses that are in
competition with any business of the Company or any of its subsidiaries or
controlled affiliates (a “Competitive Business”) and (ii) the Executive does
not, directly or indirectly, participate in, become associated with, or
otherwise have responsibilities that relate to the conduct or operations of, any
Competitive Business that is conducted by such person or a division, group, or
subsidiary or affiliate of such person. For purposes of this Agreement, the term
“participate” includes any direct or indirect interest, whether as an officer,
director, employee, partner, sole proprietor, trustee, beneficiary, agent,
representative, independent contractor, consultant, advisor, provider of
personal services, creditor, or owner (other than by ownership of less than five
percent of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange or in an over-the-counter market).

 

-9-



--------------------------------------------------------------------------------

(b) Non-Solicitation. During the Restriction Period, the Executive shall not,
directly or indirectly, encourage or solicit, or assist any other person or firm
in encouraging or soliciting, any person that during the three-year period
preceding such termination of the Executive’s employment with the Company and
Holdco (or, if such action occurs during the Employment Period, on the date such
action was taken) is or was engaged in a business relationship with the Company
or Holdco, any of their respective subsidiaries or controlled affiliates to
terminate its relationship with the Company or Holdco or any of their respective
subsidiaries or controlled affiliates or to engage in a business relationship
with a Competitor.

(c) No Hire. During the Restriction Period, the Executive will not, except with
the prior written consent of the Company, directly or indirectly, induce any
employee of the Company, Holdco or any of their respective subsidiaries or
controlled affiliates to terminate employment with such entity, and will not,
directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, employ, offer employment or cause employment to be
offered to any person (including employment as an independent contractor) who is
or was employed by the Company, Holdco or any of their respective subsidiaries
or controlled affiliates unless such person shall have ceased to be employed by
such entity for a period of at least twelve months. For purposes of this
Section 9(c), “employment” shall be deemed to include rendering services as an
independent contractor and “employees” shall be deemed to include independent
contractors.

(d) Non-Disparagement. Subject to the last sentence of Section 8, during the
Restriction Period, the Executive shall not disparage the Company, Holdco or any
of their respective officers, directors, shareholders or any of their respective
affiliates, disparage their business or professional capabilities, plans or
management to any person, or do anything else to affect adversely the good will
of the Company, Holdco or any of their affiliates.

(e) Restriction Period. The term “Restriction Period” as used herein, shall mean
the period beginning on the date hereof and ending on the date that is
twenty-four (24) months following the date on which the Executive’s employment
with the Company and Holdco terminates for any reason.

(f) Return of Confidential Information. Promptly following the Executive’s
termination of employment, including due to expiration of the Employment Period,
the Executive shall return to the Company all property of the Company, Holdco
and their respective subsidiaries and affiliates, and all copies thereof, in the
Executive’s possession or under his control, including, without limitation, all
Confidential Information in whatever media such Confidential Information is
maintained.

(g) Injunctive Relief. The Executive acknowledges and agrees that the
Restriction Period and the covenants and obligations of the Executive in
Section 8 and this Section 9 with respect to non-competition, nonsolicitation
and confidentiality and with respect to the property of the Company and its
subsidiaries and controlled affiliates, and the territories covered thereby, are
fair and reasonable and the result of negotiation. The Executive further
acknowledges and agrees that the covenants and obligations of the Executive in
Section 8 and this Section 9 with respect to noncompetition, nonsolicitation and
confidentiality and with respect to the property of the Company, Holdco and
their respective subsidiaries and controlled

 

-10-



--------------------------------------------------------------------------------

affiliates, and the territories covered thereby, relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company, Holdco and their respective subsidiaries
and affiliates irreparable injury for which adequate remedies are not available
at law. Therefore, the Executive agrees that the Company and Holdco shall be
entitled to an injunction, restraining order or such other equitable relief as a
court of competent jurisdiction may deem necessary or appropriate to restrain
the Executive from committing any violation of such covenants and obligations.
These injunctive remedies are cumulative and are in addition to any other rights
and remedies the Company and Holdco may have at law or in equity. If, at the
time of enforcement of Section 8 and/or this Section 9, a court holds that any
of the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope, and/or
geographical area legally permissible under such circumstances will be
substituted for the period, scope and/or area stated herein.

10. Successors.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives and heirs and successors.

(b) This Agreement shall inure to the benefit of and be binding upon Holdco, the
Company and their respective successors and assigns.

11. Section 280G. In the event that the Company undergoes a change in control
after it (or any affiliate of the Company, including Holdco, that would be
treated, together with the Company, as a single corporation under Section 280G
of the Code and the regulations thereunder) has stock that is readily tradeable
on an established securities market (within the meaning of Section 280G of the
Code and the regulations thereunder), if all, or any portion, of the payments
provided under this Agreement, either alone or together with other payments or
benefits which the Executive receives or is entitled to receive from the Company
or an affiliate, could constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, then the Executive shall be entitled to
receive (i) an amount limited so that no portion thereof shall fail to be tax
deductible under Section 280G of the Code (the “Limited Amount”), or (ii) if the
amount otherwise payable hereunder (without regard to clause (i)) reduced by the
excise tax imposed by Section 4999 of the Code and all other applicable federal,
state and local taxes (with income taxes all computed at the highest applicable
marginal rate) is greater than the Limited Amount reduced by all taxes
applicable thereto (with income taxes all computed at the highest marginal
rate), the amount otherwise payable hereunder. If it is determined that the
Limited Amount will maximize the Executive’s after-tax proceeds, payments and
benefits shall be reduced to equal the Limited Amount in the following order:
(i) first, by reducing cash severance payments, (ii) second, by reducing other
payments and benefits to which Q&A 24(c) of Section 1.280G-1 of the Treasury
Regulations does not apply, and (iii) finally, by reducing all remaining
payments and benefits, with all such reductions done on a pro rata basis. All
determinations made pursuant this Section 11 will be made at the Company’s
expense by the independent public accounting firm most recently serving as the
Company’s outside auditors or such other accounting or benefits consulting group
or firm as the Company may designate.

 

-11-



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
heirs, successors and legal representatives.

(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by overnight
courier or by registered or certified mail, return receipt requested, postage
prepaid, or by facsimile (with receipt confirmation), addressed as follows:

 

If to the Executive:    James M. Harrison    At his most recent address    shown
in the Company’s records If to the Company:    Party City Holdings Inc.    80
Grasslands Road    Elmsford, NY 10523    Attention: Corporate Secretary    Fax
no.: (914) 345-2056

or to such other address as either party furnishes to the other in writing in
accordance with this Section 12(b). Notices and communications shall be
effective when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations. In addition, the obligations of the Company under this Agreement
shall be conditional on compliance with this Section 12(d), and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Executive.

(e) Any party’s failure to insist upon strict compliance with any provision of,
or to assert any right under, this Agreement shall not be deemed to be a waiver
of such provision or right or of any other provision of or right under this
Agreement.

(f) The Executive acknowledges that this Agreement, together with the Exhibit
hereto (and the other agreements referred to herein and therein), supersedes, as
of the Effective Date, all other agreements and understandings, both written and
oral, between the Executive, on one hand, and the Company and Holdco, on the
other, with respect to the subject matter hereof, including, without limitation,
the Prior Employment Agreement and any amendments or restatements thereto. The
Executive consents to the changes to the terms of his employment as described
herein and as of immediately prior to the Effective Date, the Prior Employment
Agreement shall terminate automatically and be of no further force and effect.

 

-12-



--------------------------------------------------------------------------------

(g) This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute one and the
same instrument.

(h) Provisions of this Agreement shall survive any termination of employment if
so provided herein or if necessary or desirable to accomplish the purposes of
other surviving provisions, including, without limitation, the obligations of
the Executive under Sections 8 and 9 hereof.

[Remainder of Page Intentionally Left Blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of their respective boards of directors, the
Company and Holdco have each caused this Agreement to be executed in its name on
its behalf, all as of the day and year first above written.

 

PARTY CITY HOLDINGS INC. By:  

/s/ Michael Correale

  Name: Michael Correale   Title: Principal Accounting Officer PARTY CITY HOLDCO
INC. By:  

/s/ Todd Vogensen

  Name: Todd Vogensen  

Title: Chief Financial Officer

 

/s/ James M. Harrison

 

JAMES M. HARRISON

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE OF CLAIMS

This Release of Claims is provided by me, James M. Harrison (or by my designated
beneficiary, in the event of my death during my employment), pursuant to the
Employment Agreement between me, Party City Holdings, Inc. (the “Company”) and
Party City Holdco Inc. (“Holdco”) dated as of March 11, 2020 (the “Employment
Agreement”).

This Release of Claims is given in consideration of the severance benefits to be
provided to me (or, in the event of my death during my employment, to my
designated beneficiary) in connection with the termination of my employment
under Section 5 of the Employment Agreement (the “Separation Payments”), which
are conditioned on my signing this Release of Claims and to which I am not
otherwise entitled, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged. On my own behalf and that of my
heirs, executors, administrators, beneficiaries, representatives and assigns,
and all others connected with or claiming through me, I hereby release and
forever discharge the Company from any and all causes of action, rights or
claims of any type or description, known or unknown, which I have had in the
past, now have or might have, through the date of my signing of this Release of
Claims. This includes, without limitation, any and all causes of action, rights
or claims in any way resulting from, arising out of or connected with my
employment by the Company or the termination of that employment or pursuant to
any federal, state or local law, regulation or other requirement, including
without limitation Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the fair employment
practices statutes of the state or states in which I have provided services to
the Company or any other federal, state, local or foreign law, all as amended,
any contracts of employment, any tort claims, or any agreements, plans or
policies. Nothing in this Release of Claims shall be construed to prohibit me
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, except that I hereby agree to waive my right to recover
monetary damages or other individual relief in any charge, complaint or lawsuit
filed by me or by anyone else on my behalf.

For purposes of this Release of Claims, the word “Company” always includes the
Company, Holdco the subsidiaries and affiliates of the Company or Holdco and all
of their respective past, present and future officers, directors, trustees,
shareholders, employees, employee benefit plans and any of the trustees or
administrators thereof, agents, general and limited partners, members, managers,
investors, joint venturers, representatives, predecessors, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities.

Excluded from the scope of this Release of Claims are any rights to benefits
that were vested under the Company’s employee benefit plans on the date on which
my employment with the Company terminated, in accordance with the terms of such
plans.

 

-i-



--------------------------------------------------------------------------------

In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 9(e) of the Employment Agreement. I
agree that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.

In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my employment with the Company terminated
and that, exclusive only of the Separation Payments, no further compensation of
any kind shall be due to me by the Company, whether arising under the Employment
Agreement or otherwise, in connection with my employment or the termination
thereof. I also agree that except for any right I and my eligible dependents may
have to continue participation in the Company’s health and dental plans under
the federal law commonly known as COBRA, my right to participate in any employee
benefit plan of the Company will be determined in accordance with the terms of
such plan.

I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the covenants contained in the Employment Agreement.

In signing this Release of Claims, acknowledge that I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims. I further acknowledge that I am waiving and
releasing any rights I may have under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), and that this waiver and release is knowing and
voluntary and is being done with a full understanding of its terms. I agree that
the consideration given for this waiver and release is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing as required by the ADEA that:

1. I have the right to and am advised by the Company to consult with an attorney
prior to executing this Release of Claims; and I acknowledge that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing;

2. I may not sign this Release of Claims prior to the termination of my
employment, but that I may consider the terms of this Release of Claims for up
to twenty-one days (or, if the Company so instructs me in writing, for up to
forty-five days) from the later of the date my employment with the Company
terminates or the date I receive this Release of Claims;

3. I have seven (7) days following execution of this Release of Claims to revoke
this Release of Claims; and

 

-ii-



--------------------------------------------------------------------------------

4. This Release of Claims shall not be effective until the revocation period has
expired.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

Signature:                                      Date signed:
                        

 

Party City Holdings Inc.

 

 

Name:

Title:

Party City Holdco Inc.

 

 

Name:

Title:

 

-iii-